Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "411" and "414" have both been used to designate "upper absorbing portion".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “411” has been used to designate both first section and upper absorbing portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the water tank" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-3,5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Park et al (US20150182090A1) hereinafter Park.
Regarding claim 1, Park teach a nozzle housing (cover 10, figure 2); a rotation cleaning unit (pad assemblies 2, figure 1 ) rotatably disposed under the nozzle housing, the rotation cleaning unit comprising a mop (pad assemblies 2, figure 1) configured to clean a floor and a rotation plate (rotating panel 23 , figure 5) coupled to the mop; a driving device disposed in the nozzle housing and comprising a motor (first motor 120, second motor 121; figure 4) configured to drive the rotation cleaning unit; and a water tank (para. 0061) mounted on the nozzle housing and configured to store water  to be supplied to the rotation cleaning unit (para. 0061), wherein the mop comprises: a floor cleaning portion (pad 26, figure 5) ; an attaching portion (pad mounting unit 25, figure 5) disposed above the floor cleaning portion (figure 5) and configured to be attached to the rotation plate; and an upper absorbing portion (elastic unit 24, paragraph 0068) disposed above the floor cleaning portion and at least partially overlapping the attaching portion, the upper absorbing portion being attached to the attaching portion and configured to absorb water supplied from the water tank (paragraph 0068).
(pad assemblies 2, figure 1) further comprises a center opening formed through a center of the floor cleaning portion (pad 26, figure 5)  and a center of the upper absorbing portion (elastic unit 24, figure 5)
Regarding claim 3, Park teach the mop further comprises a guide rib guiding attachment (interference unit 230, figure 5) disposed on the rotation plate (rotating panel 23, figure 5), and when the mop (pad assemblies 2, figure 1) is attached to the rotation plate, the guide rib is positioned at the center opening (figures 2, 5).
Regarding claim 5, Park teach the attaching portion (pad mounting member 25, figure 5) is ring-shaped, and an outer diameter of the upper absorbing portion (upper absorbing portion 24) is larger than an inner diameter of the attaching portion.
Claim Rejections - 35 USC § 103
5.	Claims 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US20150182090A1), hereinafter Park, in view of Williams et al. (US10595698B), hereinafter Williams.
Park teach all of the elements of the current invention as stated above expect the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section. 
Williams teach floor cleaning portion (cleaning pad 300) comprises a first section (forward portion 330, figure 4B, 4D) comprising threads and a second section (aft portion 320, figure 4B, 4D) comprising threads that are thicker than the threads of the first section (col 7 lines 53 – 58).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified cleaning of Park, to have a cleaning pad with a thickness that varies as taught by Williams. This modification would improve the absorbing abilities of the pad. 
	Regarding claim 13, Park does not teach the first section is made of microfibers, and the second section is made of polyester.
	Williams do not explicitly teach the first section is made of microfibers, and the second section is made of polyester. However, Williams do disclose making portions of cleaning pad out pf wide range of materials including fibers, and polyester (col 11 lines 64-67). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified cleaning pad of Park, to have a cleaning pad with a first section made of microfibers and second section made of polyester. This modification would allow the cleaning pad to be absorbent and flexible. 
6.	Claims 1, 4-9, 10-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6792648B2) in view Park et al (KR101654015 B1).
	Regarding claim 1, Lee teaches nozzle housing (suction port housing 10, figure 2); a rotation cleaning unit (rotary members 30, figure 4) rotatably disposed under the ( floor cloth 60, figure 11) configured to clean a floor and a rotation plate (rotary members 30, figure 4) coupled to the mop; a driving device disposed in the nozzle housing and comprising a motor (rotary motor 50, figure 3) configured to drive the rotation cleaning unit; a floor cleaning portion (body 60c, figures 11-12); an attaching portion (removable layer 60a, figures 11-12) disposed above the floor cleaning portion and configured to be attached to the rotation plate; and an upper absorbing portion (supporting member 60b, figures 11-12) disposed above the floor cleaning portion and at least partially overlapping the attaching portion, the upper absorbing portion being attached to the attaching portion and configured to absorb water supplied from the water tank.
Lee fails to teach a water tank mounted on the nozzle housing and configured to store water to be supplied to the rotation cleaning unit.
Park et al teach a water tank (water bottle 221, figure 7) mounted on the nozzle housing (robot body 100, figures 2 and 7) and configured to store water to be supplied to the rotation cleaning unit (mop cleaner 200, figure 1).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee to include the water tank taught by Park et al. This modification of the nozzle would allow the cleaning device to clean more efficiently when being used for wet cleaning. 
(sewing thread 62, figure 11) crossing each other in cross shapes, and wherein crossing centers of the plurality of sewing lines are positioned at a center portion of the mop (figure 11).
	Regarding claim 5, Lee fails to teach the attaching portion is ring-shaped, and an outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion. 
	Park et al teaches attaching portion is ring-shaped, and an outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion (figure 8).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to be ring shaped, and the outer diameter of the upper absorbing portion is larger than an inner diameter of the attaching portion. This modification would allow the device to clean better. 
	Regarding claim 6, Lee teaches wherein a portion of the attaching portion (removable layer 60a, figure 12) positioned over the upper absorbing portion (supporting member 60b figure 12).
Regarding claim 7, Lee does not explicitly state wherein the upper absorbing portion and at least a portion of the floor cleaning portion are made of a same material. However, Lee does teach portions of mop can be made from the same material (It is preferable that the protruding lines 61a area made of the fabric identical to the fabric of the body 61c).
	Regarding claim 8, Lee does not teach the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section.
	Park et al teach the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section (mop 230 is formed of microfiber and nylon).
	
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have first and second section have varying thread thickness. This modification increases the absorbing abilities of the mop.
Regarding claim 9, Lee does not explicitly state wherein the upper absorbing portion and the first section are made of a same material. However, Lee does teach portions of mop can be made from the same material (It is preferable that the protruding lines 61a area made of the fabric identical to the fabric of the body 61c).
Regarding claim 10, Lee does not teach the floor cleaning portion comprises a first section comprising threads and a second section comprising threads that are thicker than the threads of the first section
(mop 230 is formed of microfiber and nylon).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have first and second section have varying thread thickness. This modification increases the absorbing abilities of the mop.
Regarding claim 11, Lee does not teach the first section and the second section are formed in at least one of a straight shape or a curved shape, and the first section and the second section are alternately arranged.
Park et al teach the first section and the second section are formed in at least one of a straight shape or a curved shape, and the first section and the second section are alternately arranged (the mop 230 is formed two materials are repeatedly arranged in the form of a ring-shaped band, a spiral, an oblique line, and a curved line).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have a straight shape or a curved shape. This modification maximizes the cleaning efficiency. 
Regarding claim 12, Lee does not teach wherein a width of the first section is larger than a width of the second section.
(the mop 230 is formed two materials are repeatedly arranged in the form of a ring-shaped band, a spiral, an oblique line, and a curved line, figure 8). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have a varying width. This modification maximizes the cleaning efficiency.
	Regarding claim 14, Lee does not teach wherein an area of the first section is larger than an area of the second section.
	Park et al do not explicitly teach wherein an area of the first section is larger than an area of the second section. However, Park et al disclose the modifying mop to have different designs (the mop 230 is formed two materials are repeatedly arranged in the form of a ring-shaped band, a spiral, an oblique line, and a curved line, figure 8).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee to have a varying area. This modification maximizes the cleaning efficiency.
Regarding claim 15, Lee does not explicitly teach wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion.
(water absorbing pad 231, figure 7). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee include the water absorbing pad taught by Park et al so that a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. This modification would increase the absorbing abilities of the mop. 
Regarding claim 16, Lee as modified teaches wherein the mop further comprises a center opening formed through the upper absorbing portion, the water absorbing portion, and the floor cleaning portion.
	Regarding claim 17, Lee as modified teaches wherein a portion of the attaching portion is in contact with the water absorbing portion and another portion of the attaching portion is in contact with the upper absorbing portion.
	Regarding claim 18, Lee teaches a nozzle housing (suction port hosing, figure 2); a rotation cleaning unit (rotary members 30, figure 4) rotatably disposed under the nozzle housing, the rotation cleaning unit having a mop (floor cloth 60, figure 11) for cleaning a floor and a rotation plate (rotary members 30, figure 4) coupled to the mop; and a driving device disposed in the nozzle housing and having a motor (rotary motor 50, figure 3) configured to drive the rotation cleaning unit, wherein the mop comprises: a floor cleaning portion (body 60c, figure 11-12); an upper absorbing portion (supporting member 60b, figures 11-12) disposed above the floor cleaning portion and configured to absorb water; an attaching portion (removable layer 60a, figures 11-12) configured to be attached to the rotation plate, the attaching portion being sewn to the upper absorbing portion (supporting member 60b, figures 11-12); and an edge sewn portion (sewing thread 62, figure 11) surrounding a plurality of edges of the attaching portion and the floor cleaning portion (Col 7 lines 31-32).
Lee fails to teach a water tank.
Park et al teach a water tank (water bottle 221, figure 7) mounted on the nozzle housing (robot body 100, figures 2 and 7) and configured to store water to be supplied to the rotation cleaning unit (mop cleaner 200, figure 1).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Lee to include the water tank taught by Park et al. This modification of the nozzle would allow the cleaning device to clean more efficiently when being used for wet cleaning. 
	Regarding claim 19, Lee teach wherein the upper absorbing portion and at least a portion of the floor cleaning portion are made of a same material. However, Lee does teach portions of mop can be made from the same material (It is preferable that the protruding lines 61a area made of the fabric identical to the fabric of the body 61c).

Park et al does not explicitly teach a wherein the mop further comprises a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. However, Park et al do disclose water absorbing pad included with the mop (water absorbing pad 231, figure 7). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the mop of Lee include the water absorbing pad taught by Park et al so that a water absorbing portion positioned between the upper absorbing portion and the floor cleaning portion. This modification would increase the absorbing abilities of the mop. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723  

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723